Citation Nr: 0904727	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-30 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for lung cancer, for 
purposes of accrued benefits.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1970.  He died in February 2005.  The appellant is his widow.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the Winston-
Salem, North Carolina RO.

Appellant testified at a video-conference hearing in January 
2009.  A transcript is in the file.  Appellant submitted 
evidence at the hearing with waiver of consideration by the 
RO.  This is duplicative of evidence previously considered.


FINDINGS OF FACT

1. When the Veteran died in February 2005, he had a pending 
claim for entitlement to service connection for lung cancer.  

2.  The veteran's death was due to lung cancer due to or as a 
consequence of metastatic mucoepidermoid carcinoma.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were pneumonia (staph 
aureus pseudomonas).  No autopsy was performed.

3.  During the veteran's lifetime service connection was not 
established for any disability.

4.  No competent (medical) evidence has been presented that 
attributes the disease processes implicated in the veteran's 
death to military service.  


CONCLUSIONS OF LAW

1. Service connection for the cause of the veteran's death is 
not warranted, as lung cancer due to or as a consequence of 
metastatic mucoepidermoid carcinoma was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2008).

2. Service connection for lung cancer, for accrued benefits 
purposes, is not warranted. 38 U.S.C.A. §§ 5102, 5103, 5103A 
and 5121; 38 C.F.R. §§ 3.102, 3.159, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) of 2000

Under the Veterans Claims Assistance Act of 2000 VA will 
assist a claimant in                         obtaining 
evidence necessary to substantiate a claim but is not 
required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d).  This law further requires VA to 
notify the claimant and any representative, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA will specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).

The appellant has received the notice required by the 
Veterans Claims Assistance Act of 2000.  Specifically, April 
2005 correspondence and copies of the September 2005 rating 
decision provided the appellant with notice of the evidence 
needed to support a claim for entitlement to service 
connection for the cause of the Veteran's death and the 
reasons for the determination made regarding the claim on the 
merits.  The April 2005 correspondence informed the appellant 
of the information and evidence she needed to submit and of 
the evidence that had been obtained by VA to assist in 
substantiating her claim.  The rating decision informed the 
appellant that the Veteran was not service connected for any 
disorder at the time of his death.  The case was 
readjudicated in the June 2006 statement of the case.  
Finally, VA fulfilled its duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  
Thus, the Board concludes that the duty to notify and assist 
as contemplated by appellate provisions have been satisfied 
with respect to the issues noted.

II.  Criteria

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
disability, was either a principal or contributory cause of 
death. 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singularly, or jointly with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related thereto. 38 C.F.R. § 
3.312(b). For a service- connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially to death, that it 
combined to cause death, or aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).

Lung cancer is presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Additionally, lung cancer may be presumed to have 
been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2008). 

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era. The list of diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents does not include 
mucoepidermoid carcinoma. Id.

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307.  Here, the 
evidence of record shows that the Veteran served in the 
Republic of Vietnam during the specified period, and he is 
presumed to have been exposed to herbicides. The Veteran was 
also diagnosed with cancer in the lungs.

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his lawful surviving spouse may be paid 
periodic monetary benefits to which he was entitled at the 
time of death based on existing rating decisions or other 
evidence that was on file when the veteran died. 38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2008). 

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision." Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

III. Background

It is the appellant's basic assertion that the Veteran's 
death was attributable to his service.  In this regard she 
maintains that the Veteran died of lung cancer as a result of 
exposure to Agent Orange during service.

The Veteran's death certificate states that he died in 
February 2005 due to lung cancer due to or as a consequence 
of metastatic mucoepidermoid carcinoma.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were pneumonia (staph aureus pseudomonas).  
No autopsy was performed.

At the time of the Veteran's death service connection was not 
in effect for any conditions.    

The Veteran's induction and separation examination reports 
reveal normal findings.  The service treatment records are of 
record and contain no findings or diagnoses of or treatment 
for symptoms attributable to or indicative of metastatic 
mucoepidermoid carcinoma.  Neither do they reveal any 
findings of lung cancer.  

At a February 2002 VA Agent Orange examination the examiner 
noted the Veteran had been diagnosed with multiple squamous 
cell carcinoma, basal cell carcinoma, and mucoepidermoid 
carcinoma of the orofacial, upper palate, nares, and now the 
right lung. He did not know if these were related to his 
service in Vietnam.  He initially was diagnosed in 1986 with 
cancer of the upper lip and nasolabial fold and right nares. 
He underwent excision of the carcoinomas and extensive 
restoration of his face.  He has had repeated excisions 
inside his mouth.  In 1995, he had removal of a mucodermoid 
carcinoma, radiation, more surgeries, resection of a 
keratoacanthoma, more radiation, and more surgeries in 1996.  

In October 2001 a PET scan revealed more lesions on the 
palate and pharynx.  At that time cancer in the right upper 
lung was found which was found to be mucodermoid carcinoma.

A March 2003 VA examination noted that in 2001 he was found 
to have a right middle lobe lung lesion, which was biopsied 
and diagnosed as metastatic.  Following a review of the 
medical records, the examiner opined that in his opinion and 
in the opinion of the physicians taking care of the patient, 
"the appearance of the lung tumor is a recurrence of the 
mucoepidermoid carcinoma of the nasal palate," this is what 
is indicated by the word metastatic and therefore not a 
primary tumor at this location.

The Veteran's final hospital treatment records include a 
January 31, 2005 oncology consultation by David C. Thornton, 
M.D.  He noted that the Veteran was initially diagnosed in 
1986 with head and neck cancer diagnosed as mucoepidermoid 
carcinoma.  He underwent therapy with multiple rounds of 
chemotherapy, surgeries, and radiation therapy. Most recently 
the progression included metastic disease throughout the 
thorax.  He had a prior history of heavy smoking having quit 
five years prior.  Following an examination the assessment 
was the Veteran was an unfortunate patient with a 
considerable burden of metastatic disease to the lungs with 
severe hypoxemia and dense rales. This likely represented the 
culmination of his burden of metastatic disease and chronic 
airway obstruction and bronchlectasis as well as numerous 
superimposed pneumonias.

The death certificate states that the Veteran died in 
February 2005 due to lung cancer due to or as a consequence 
of metastatic mucoepidermoid carcinoma.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were pneumonia (staph aureus pseudomonas).  
No autopsy was performed.

IV. Analysis- Cause of death

While the Veteran is noted to have been diagnosed with cancer 
in the lungs, this was noted to have been metastatic 
mucoepidermoid carcinoma and not primary lung cancer.  

The VA General Counsel has held in a precedential opinion 
that presumptive service connection may not be established 
under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer 
listed in 38 C.F.R. § 3.309(e) as being associated with 
herbicide exposure if the cancer developed as the result of 
metastasis of a cancer which is not listed. VAOPGCPREC 18-97; 
62 Fed.Reg. 37954 (1997).  Thus, even if the cancer 
metastasized from the veteran's head and neck to the lungs 
and caused the veteran's death, as indicated by all the 
medical evidence of record, presumptive service connection 
may not be established as being associated with herbicide 
exposure because the cancer developed as the result of 
metastasis of a cancer which is not associated with herbicide 
exposure.  Mucoepidermoid carcinoma is not among the diseases 
that have been found to be presumptively caused by exposure 
to herbicides in Vietnam.  Moreover, the March 2003 VA 
medical opinion clearly states that the veteran's lung cancer 
was metastatic cancer, and not likely a primary lung cancer.  
Other evidence of record supports this conclusion, including 
the February 2002 VA Agent Orange examination, and the 
January 2005 hospital records less than a month prior to the 
veteran's death.  

Service connection for the cause of the Veteran's death is 
therefore not warranted on a presumptive basis. There is no 
evidence that the Veteran had any malignancy, within a year 
of separation from active duty.  The post service clinical 
records disclose metastatic mucoepidermoid carcinoma was 
first diagnosed in 1986, 16 years after his military service.  
There further is no medical evidence linking mucoepidermoid 
carcinoma to military service, and because the presumptions 
of 38 C.F.R. § 3.307 do not provide a basis for allowance, a 
grant of service connection is not warranted.

While the appellant has asserted that the pathology 
responsible for the Veteran's death is related to service, 
this is not supported by the clinical evidence.  Moreover, 
she has not shown or claimed that she is qualified to offer 
medical statements or a medical opinion on this matter. 
Therefore, her opinion while offered in good faith, cannot be 
considered competent medical evidence and, as such, it is 
insufficient to establish entitlement to service connection 
for the cause of the veteran's death.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).
 


V. Analysis- Accrued benefits

In the instant case, the veteran's widow seeks service 
connection for lung cancer for the purpose of receiving 
accrued benefits.

After a review of the evidence, the Board finds that the 
Veteran had a pending claim of entitlement to service 
connection for lung cancer at the time of his death. 
Specifically, he filed a claim in March 2002. The RO denied 
the claim in August 2002. The Veteran perfected his appeal in 
July 2003.  The Veteran died in February 2005, prior to the 
claim being forwarded to the Board for adjudication. 
Therefore, because the timely appealed August 2002 decision 
was perfected; in February 2005, at the time of death, it was 
still "pending" for purposes of the regulations. 38 C.F.R. § 
3.1000(d)(5).

In the present matter, the veteran's claim for service 
connection for lung cancer was perfected and awaiting 
adjudication by the Board. The veteran's death certificate 
shows that he died in February 2005 and lists the immediate 
cause of his death as lung cancer due to or as a consequence 
of metastatic mucoepidermoid carcinoma.

As previously determined, the Veteran was exposed to 
herbicides while serving in Vietnam.  His service medical 
records, however, fail to demonstrate the existence of lung 
cancer attributable to in-service herbicide exposure.  During 
his lifetime, the Veteran was diagnosed with metastatic 
mucoepidermoid carcinoma which metastasized to his lungs.  
Prior to the date of the veteran's death no competent 
evidence had been submitted showing that he suffered from 
primary lung cancer. 

A review of post-service, VA outpatient treatment records 
available to VA prior to his death fails to reveal any 
diagnosis of primary lung cancer, or medical opinions showing 
that metastatic mucoepidermoid carcinoma was related to the 
veteran's military service or herbicide exposure.

For the reasons stated above, the evidence is against the 
accrued benefit claim.  As such, the benefit of the doubt 
doctrine is not for application in the instant case.  
Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to service connection for lung cancer, for 
purposes of accrued benefits, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


